Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 1 of 14 PAGEID #: 457




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JEFFREY PHILLIPS, et al,                       :
                                               :   Case No. 1:19-cv-00611
        Plaintiffs,                            :
                                               :   Judge Dlott
                v.                             :
                                               :   Magistrate Judge Bowman
VILLAGE OF NEW RICHMOND, OHIO,                 :
et al,                                         :
                                               :
        Defendants.                            :

                           REPORT AND RECOMMENDATION

        Plaintiffs have filed a class action lawsuit alleging a Constitutional due process

violation, among other state-law claims, as a result of allegedly invalid speeding tickets

issued against them from allegedly unapproved and unlawful speed cameras. This action

is before the Court on Defendant Village of New Richmond’s Motion for Judgment on the

Pleadings (Doc.38), Defendant Sensys’ Motion to Dismiss (Doc. 27), Defendant Sensys’

motion for Judgment on the Pleadings (Doc. 41), and the respective responses and

replies.

   I.       Background and Facts

        On July 24, 2018, Defendant Village of New Richmond enacted Ordinance 2018-

14, following readings at Council meetings on June 25, July 10, and July 24, 2018. (Doc.

18, Second Amended Complaint, PageID #218). The Ordinance’s purpose, as written on

the ordinance form, is “to deter speeding, red-light running, etc., and increase traffic safety

within the Village of New Richmond.” (Id.). The Ordinance also authorizes Defendant

Village of New Richmond to “execute the contract with [Defendant] Sensys Gatso USA,
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 2 of 14 PAGEID #: 458




Inc. … to install cameras at Village locations for the purpose of enforcing speeding, red-

light running, etc.” (Id.).

       On July 20, 2018 and September 11, 2018, Defendant Village of New Richmond

received letters from the Ohio Department of Transportation (“ODOT”). (Id. at PageID

#205). These letters were attached as Exhibits 2-3 to Plaintiffs’ Second Amended

Complaint. (See Id. at PageID ##231-232). Both letters expressed that ODOT would not

be approving plans for “speed enforcement cameras … in ODOT right of way or on ODOT

owned structures.” (Id. at PageID #231). The July 20 letter also stated that related signage

would not be permitted, but following a response letter from Defendant Village of New

Richmond asking ODOT to reconsider its position (See Doc. 18, Second Amended

Complaint, PageID ##235-236), the September 11 letter stated that “ODOT will permit

the installation of signage in the ODOT right of way…for the purpose of notifying the

traveling public the devices may be in use,” and provided instructions to apply for a sign

permit. (Id. at PageID 232). The second letter also instructed the removal of any

permanent cameras already installed in an ODOT right away. (Id.).

       Two speed cameras were installed within the Village: 1) at the intersection of U.S.

Highway 52 and Front Street (“Front St. Camera”), and 2) near the intersection of U.S.

Highway 52 and Adamson (“Adamson Camera”) (collectively, the “Speed Cameras”). (Id.

at PageID #206). It is unclear when the Speed Cameras in question were installed in the

Village, but Defendant Village of New Richmond began issuing “warnings” for alleged

speed limit violations captured in May 2019. (Id.). These warnings were part of Defendant

Village of New Richmond’s “public awareness warning period,” which lasted from May 1,

2019 through May 30, 2019. (Doc. 23, PageID #259).



                                             2
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 3 of 14 PAGEID #: 459




        Defendant Village of New Richmond began issuing citations for alleged speed limit

violations on June 1, 2019. (Doc. 18, Second Amended Complaint, PageID #206).

Plaintiffs Phillips, Cottrell, Smith, Hauke, and Younts all received one or more citations

for alleged speed limit violations captured by the Speed Cameras, each with a fine of

$85.00.1 (Id. at PageID ##206-208). Plaintiff Younts is the only named plaintiff who paid

the fine. (Id.).

        In their Second Amended Complaint, Plaintiffs assert that all of the citations and

fines issued via the Speed Cameras were invalid due to Defendants not receiving

authorization from the Director of ODOT to install the cameras. (Id. at PageID #206).

Plaintiffs propose to represent “[a]ll persons who were issued a citation from either the

Front St. Camera or the Adamson Camera for allegedly traveling in excess of the posted

speed limit on and after June 1, 2019,” who have paid (Subclass 1) or have not paid

(Subclass 2) any fine attached to the citations. (Id. at PageID #208). Plaintiffs assert four

claims: Count One, a Due Process violation under 42 U.S.C. §1983, against Defendant

Village of New Richmond; Count Two, a request for Declaratory Judgment that Defendant

Village of New Richmond violated the Ohio Constitution; Count Three, Equitable

Restitution for unjust enrichment to Defendants; and Count Four, Civil Conspiracy against

Defendants. (Id. at PageID ##210-215).

        Defendant Sensys has filed a Motion to Dismiss for Failure to State a Claim as to

Count Three against it, as well as filed a Motion for Judgment on the Pleadings as to

Counts Three and Four against it. Defendant Village of New Richmond has filed a Motion

for Judgment on the Pleadings as to all four counts against it. Given that this Court’s


1
 Each of the citations attached to the Complaint list Village of New Richmond Ohio Codified Ordinances
#2019-06 and #2019-07 as the authority for issuing the tickets, not Ordinance 2018-14.

                                                  3
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 4 of 14 PAGEID #: 460




jurisdiction over this case is created by Defendant Village of New Richmond’s alleged

violation of Plaintiffs’ Constitutional Due Process rights, the undersigned will address

Defendant Village of New Richmond’s Motion for Judgment on the Pleadings first.

   II.      Analysis

            A. Standard of Review

         The Sixth Circuit applies the same standard to Rule 12(c) motions for judgment

on the pleadings as to motions to dismiss under Rule 12(b)(6). Reilly v. Vadlamudi, 680

F.3d 617, 622 (6th Cir. 2012). A complaint will be dismissed pursuant to Fed. R. Civ. P.

12(b)(6) or 12(c) if there is no law to support the claims made, if the facts alleged are

insufficient to state a claim, or if on the face of the complaint there is an insurmountable

bar to relief. Rauch v. Day & Night Mfg. Corp., 576 F.2d 697, 702 (6th Cir. 1978).

            B. Defendant Village of New Richmond’s Motion for Judgment on the
            Pleadings is well-taken.

         Defendant Village of New Richmond sets forth several arguments in its Motion.

First, that the Speed Cameras do not constitute “traffic control devices” as regulated by

ODOT. Second, that Plaintiffs cannot establish any due process violation. Third, that

Plaintiffs are not entitled to equitable restitution. Fourth, that Plaintiffs cannot establish

any alleged civil conspiracy claim. Fifth, that Plaintiffs have no legal standing to claim

punitive damages. These arguments will be addressed in turn.

            1. Do the Speed Cameras constitute “traffic control devices”?

         Defendant Village of New Richmond first asserts that Plaintiff’s entire case relies

on an interpretation of Ohio state traffic law that defines the Speed Cameras as “traffic

control devices.” Defendant Village of New Richmond argues that the correct

interpretation of Ohio state traffic law is one that does not include Speed Cameras in the

                                              4
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 5 of 14 PAGEID #: 461




definition of “traffic control devices.” Under this interpretation, it does not matter if

Defendant Village of New Richmond did not receive approval for the Speed Cameras, as

Plaintiffs allege, because they are not subject to that requirement under Ohio law.

      ORC §4511.10 states that “no local authority shall place or maintain any traffic

control device upon a highway under the jurisdiction of the department except by

permission of the director of transportation.” “Traffic control device” is defined as “a

flagger, sign, signal, marking, or other device used to regulate, warn or guide traffic,

placed on, over, or adjacent to a street, highway, private road open to public travel,

pedestrian facility, or shared-use path by authority of a public agency or official having

jurisdiction.” O.R.C. §4511.01(QQ).

      ORC §4511.11(A) states that “local authorities in their respective jurisdictions shall

place and maintain traffic control devices in accordance with the department of

transportation manual for a uniform system of traffic control devices.” This manual, the

Ohio Manual of Uniform Traffic Control Devices (“OMUTCD”), was last updated in 2012.

The OMUTCD further defines and provides examples of “traffic control devices” in Section

1A.08, titled “Authority of Placement of Traffic Control Devices.” This section states that

“devices whose purpose is to assist fire or law enforcement personnel” are “not

considered to be traffic control devices and provisions regarding their design and use are

not included in this Manual.” Ohio Department of Transportation, OMUTCD, §1A.08

(2012). “Photo enforcement systems” are listed as an example of such a device. Id.

      “Photo enforcement system” as a specific term is not further defined in the

OMUTCD or in the ORC, but ORC Sections 4511.0914 and 4511.092 - 4511.097 do

govern “traffic law photo-monitoring devices,” which are defined as “electronic system[s]



                                            5
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 6 of 14 PAGEID #: 462




consisting of a photographic, video, or electronic camera and a means of sensing the

presence of a motor vehicle that automatically produces recorded images.” O.R.C

§4511.092. Some of these sections outline requirements of using traffic law photo-

monitoring devices. See §4511.094 (“Signs required for photo-monitoring devices”);

§4511.095 (“Prerequisites for deployment of device”). None of these sections state a

requirement that a local authority get approval from the Director of ODOT prior to placing

a device.

      Plaintiffs object to Defendant Village of New Richmond’s use of the OMUTCD to

supplement the definition of “traffic control devices” as listed in ORC §4511.01(QQ).

However, a court is permitted to consider “memoranda, briefs, and oral arguments on

legal issues in determining whether a complaint should be dismissed for failure to state a

claim … and this material is not considered to constitute matters outside the pleadings

that would necessitate a summary-judgment determination.” State ex rel. Scott v. City of

Cleveland, 112 Ohio St. 3d 324, 328 (2006). Additionally, “matters of public record,

orders, items appearing in the record of the case, and exhibits attached to the complaint

… may be taken into account.” Nieman v. NLO, Inc., 108 F.3d 1546, 1554 (6th Cir. 1997).

It is permissible for this Court to consider the OMUTCD in determining the legal question

of whether the Speed Cameras qualify as “traffic control devices.” Here, the OMUTCD

explicitly states that “photo enforcement systems” are not regulated by the manual, which

is statutorily required to include all “traffic control devices.” Thus, Defendants did not

violate ORC §4511.10 by installing the Speed Cameras without express approval by

ODOT Director.




                                            6
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 7 of 14 PAGEID #: 463




       Plaintiffs also assert that letters sent from ODOT to Defendant Village of New

Richmond in response to the Village’s plan to enact a speed camera program were an

exercise of the Director’s plenary authority, rejecting the plan and as a result making the

subsequent installation of the Speed Cameras unlawful. (Doc. 42 at PageID ##412-413).

Plaintiffs argue that the Director “refused to give the Village permission to install the

Speed Cameras … [and] effectively placed a ‘ban’ on the Village’s use of Speed

Cameras, which pursuant to O.R.C. §4511.0914, precluded the Village’s use thereof.”

ORC §4511.0914 does recognize that bans on the use of traffic law photo-monitoring

devices are not affected by the enactment of ORC §§4511.092 to 4511.0912, whether

such bans took effect prior to or following the effective date of those sections. However,

ODOT did not “ban” the use of speed cameras in the Village of New Richmond.

       The directive in the letters relies on authority granted to ODOT in ORC §5515.01

(“Permits granted to use or occupy portion of road or highway”) and §5501.31 (“Director

of Transportation – power and duties”), and explicitly restricts its rejection to the

placement of cameras “in ODOT right of way or on ODOT owned structures.” (Doc. 18,

PageID#234). If an outright ban was the subject of the letters as Plaintiffs, there would

not be language in the second letter – sent as a response to Defendant Village of New

Richmond Administrator Greg A. Roberts’ plea to ODOT to reconsider the initial rejection

of both cameras and signage – permitting the installation of signage in the ODOT right of

way, subject to certain statutory requirements. Notably, neither letter refers to the

cameras as “traffic control devices.” Defendant Village of New Richmond was permitted

to place speed cameras outside of ODOT right of way, and Plaintiffs do not allege in their




                                            7
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 8 of 14 PAGEID #: 464




Complaint, or in their subsequent response to Defendant’s Motion for Judgment on the

Pleadings, that the Speed Cameras are in ODOT right of way.

       Defendant Village of New Richmond was subject to other requirements under ORC

§§ 4511.093-4511.095. ORC §4511.093 requires that a law enforcement office be

“present at the location of the device at all times during the operation of the device” and

that the local authority comply with §§4511.054 (“Signs required for photo-monitoring

devices”) and 4511.095 (“Prerequisites for deployment of device”). Plaintiffs’ Complaint

recognizes that Defendant Village of New Richmond observed the “public awareness

warning period” required under §4511.095(A)(4) (See Doc. 18, Second Amended

Complaint, PageID #206). Plaintiffs’ Complaint Exhibit 4, a letter from Village

Administrator Greg A. Roberts to ODOT, also includes mention of Defendant Village of

New Richmond’s findings from a safety study, accounting accidents that had occurred at

the site of the Speed Cameras within the three-year period prior to installing the Speed

Cameras, as is required under §4511.095(A)(1). At no point in their Second Amended

Complaint do Plaintiffs contest that this safety study took place.

       While there is no mention within the pleadings of Defendant Village of New

Richmond conducting a public information campaign (as required by §4511.095(A)(2)) or

publishing a notice in a local newspaper announcing the Village’s intent to install the

Speed Cameras (as required by §4511.095(A)(3)), Plaintiffs do not challenge the legality

of the Speed Cameras under these statutory requirements. Under this review, Defendant

Village of New Richmond did not improperly install the Speed Cameras.




                                             8
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 9 of 14 PAGEID #: 465




           2. Are valid tickets issued by the Speed Cameras a Constitutional Due
              Process violation?

       Plaintiffs’ allege in Count One of their Second Amended Complaint that Defendant

Village of New Richmond violated their Fourteenth Amendment rights against

“depriv[ation] … of life, liberty, or property, without due process of law.” In their Response

to Defendant Village of New Richmond’s Motion for Judgment on the Pleadings, Plaintiffs

for the first time also cite violations of their Fifth Amendment rights and Eighth Amendment

rights, which protect them from takings without just compensation and excessive fines,

respectively. Each of these alleged violations rely on the Defendant Village of New

Richmond’s speed camera program being “illegitimate,” “invalid,” and “arbitrary and

unauthorized.” (Doc. 42, PageID ##415-416). As discussed above, the Speed Cameras

were not installed in violation of Ohio state law. However, the undersigned will address

each of Plaintiffs’ alleged Constitutional injuries in turn.

       First, there has been no “taking” of Plaintiffs’ property in violation of the Fifth

Amendment. The 6th Circuit has previously found that a citation issued due to a speeding

violation captured by camera was not a taking, because “the challenged ordinance [did]

not seize or otherwise impair an identifiable fund of money.” McCarthy v. City of

Cleveland, 626 F.3d 280, 286 (6th Cir. 2010). Here, the citations issued to Plaintiffs did

not identify any specific fund of money, and did not automatically take any money to pay

the fine. Indeed, only one of the named Plaintiffs has actually paid the citation. (Doc. 18,

PageID ##206-208). Plaintiffs fail to state a Fifth Amendment claim.

       Second, the fines in question are not excessive. “The touchstone of the

constitutional inquiry under the Excessive Fines Clause is the principle of proportionality:

The amount of the forfeiture must bear some relationship to the gravity of the offense that

                                               9
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 10 of 14 PAGEID #: 466




 it is designed to punish.” United States v. Bajakajian, 524 U.S. 321, 334 (1998). The

 requisite relationship has defined as “gross disproportionality,” the same standard

 adopted in analyses for cruel and unusual punishment. Id. at 336. Here, each fine

 assessed was $85, and each time the citation was for driving a speed in excess of 10

 miles per hour over the posted speed limit. In Gardner v. City of Cleveland, which both

 Plaintiffs and Defendant Village of New Richmond cite in their briefs, a $100 fine for a

 moving violation was determined to not be excessive. The fine assessed complied with

 Ohio state law, and was a proportional punishment to the dangerous behavior of

 speeding.

        Finally, Plaintiffs’ Second Amended Complaint does not state a claim for either a

 substantive or procedural due process violation under the Fourteenth Amendment. As

 Plaintiffs admit in their response brief, “the crux of [their] substantive due process claim

 is that the citations received were the result of entirely arbitrary and unauthorized

 conduct.” (Doc. 42, PageID #416). Given that the undersigned has already explained why

 the Speed Cameras did not need to be authorized by ODOT, the Court applies the rational

 basis test to determine whether the citations violate Plaintiffs’ substantive due process

 rights. Under this test, a “if a statute can be upheld under any plausible justification offered

 by the state, or even hypothesized by the court, it survives rational-basis scrutiny.” Am.

 Express Travel Related Servs. Co. v. Kentucky, 641 F.3d 685, 690 (6th Cir. 2011). As

 discussed above, the $85 fine is not excessive, and is a punishment proportional to a

 speeding violation. Ordinance 2018-14 itself cites the justification of the speed camera

 program as “prevent[ing] speeding and … benefit[ting] the public’s health, safety, and

 welfare.” (Doc. 18, PageID #217). Ordinance 2019-06, the current version of the



                                               10
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 11 of 14 PAGEID #: 467




 authorization for speed cameras and the Ordinance cited on Plaintiffs’ citations, cites the

 same reasoning. This suffices as a rational basis to support the citations.

        It is uncontested that the citations are civil penalties. Courts in Ohio have

 previously applied the balancing test in Mathews v. Eldridge, 424 U.S. 319, 335 (1976)

 when considering allegations of due process violations in relation to automated traffic

 ordinances. See Balaban v. City of Cleveland, 2010 U.S. Dist. LEXIS 10227 at *18 (N.D.

 Ohio Feb. 5, 2010); see also Kuczak v. City of Trotwood Police Dep’t, 2016 U.S. Dist.

 LEXIS 12579 at *45 (S.D. Ohio, Sept. 15, 2016). The Mathews test considers the following

 factors:

        1) the private interest that will be affected by the official action; 2) the risk of
        an erroneous deprivation of such interest through procedures used and the
        probable value, if any, of additional or substitute procedural safeguards; and
        3) the government’s interest, including the function involved and the fiscal
        and administrative burdens that the additional or substitute procedure
        requirement would entail.

 Id. In Balaban, the Ohio Northern District Court determined that a $100 civil fine did not

 violate the Fourteenth Amendment under the above test, finding that “the City’s

 substantial interests in public safety and administrative efficiency and the already-existing

 safeguards outweigh the low risk that Balaban will be erroneously deprived of $100 per

 citation.” Id. at *20.

        Here, the facts support the same finding. Per the contract between Defendants

 Village of New Richmond and Sensys Gatso, Defendant Sensys Gatso performs annual

 calibration of the Speed Cameras, and Defendant Village of New Richmond tests the

 calibration at least quarterly. (Doc. 18, Second Amended Complaint, PageID #221). Prior

 to a citation being issued, the footage is reviewed by authorized officers of the New

 Richmond Police Department. (Id. at Page Id ## 239 – 246). The citations advise the

                                                11
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 12 of 14 PAGEID #: 468




 alleged traffic violator of his/her rights under ORC §4511.098, which include identifying

 another individual as liable for the violation, if the record owner of the vehicle was not

 driving at the time of the violation. Additionally, just as in Balaban, Ordinance 2019-06

 (under which authority the citations are issued) cites Defendant Village of New

 Richmond’s interest in traffic safety. As a result, the undersigned finds that Defendant

 Village of New Richmond’s speed camera program does not violate procedural due

 process under the Fourteenth Amendment.

        Based on the above, Plaintiffs fail to state a claim of any due process violation.

 Given that finding, Plaintiffs fail to state a claim under 42 USC § 1983. Defendant Village

 of New Richmond’s Motion for Judgment on the Pleadings should be granted, in part, in

 regard to Count One of Plaintiffs’ class action suit.

           C.     Remaining issues in Defendant Village of New Richmond’s Motion
                  for Judgment on the Pleadings, and Defendant Sensys Gatso’s
                  Motions to Dismiss and for Judgment on the Pleadings

        The undersigned declines to address the remaining issues raised and briefed by

 Defendants Village of New Richmond and Sensys Gatso in their respective motions, in

 regard to Plaintiffs’ Counts Two through Four. A district court may decline supplemental

 jurisdiction over claims brought under state law when the court has dismissed all federal

 claims over which it had original jurisdiction. 28 U.S.C. §1367(c)(3). Given the

 recommendation above that the federal question claim in Plaintiffs’ Second Amended

 Complaint be dismissed, the undersigned recommends that the Court decline to exercise

 supplemental jurisdiction over the remaining state law claims. Accordingly, the motions

 (Docs. 27, 41) should be DENIED as MOOT in this regard.




                                              12
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 13 of 14 PAGEID #: 469




    III.      Conclusion

           It is therefore RECOMMENDED that Defendant Village of New Richmond’s motion

 for judgment on the pleadings (Doc. 38) be GRANTED, in part, as to Plaintiff’s § 1983

 claim. It is additionally RECOMMENDED that Plaintiffs’ remaining claims be dismissed

 without prejudice, to allow them to bring the remaining claims in state court. As such, it is

 further RECOMMENDED that the remaining motions (Docs. 27, 41) be DENIED as

 MOOT.



                                                          s/ Stephanie K. Bowman
                                                          Stephanie K. Bowman
                                                          United States Magistrate Judge




                                              13
Case: 1:19-cv-00611-MWM-SKB Doc #: 47 Filed: 08/21/20 Page: 14 of 14 PAGEID #: 470




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 JEFFREY PHILLIPS, et al,                     :
                                              :   Case No. 1:19-cv-00611
        Plaintiffs,                           :
                                              :   Judge Dlott
                v.                            :
                                              :   Magistrate Judge Bowman
 VILLAGE OF NEW RICHMOND, OHIO,               :
 et al,                                       :
                                              :
        Defendants.                           :


                                          NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

 objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

 the filing date of this R&R. That period may be extended further by the Court on timely

 motion by either side for an extension of time. All objections shall specify the portion(s)

 of the R&R objected to, and shall be accompanied by a memorandum of law in support

 of the objections. A party shall respond to an opponent’s objections within FOURTEEN

 (14) DAYS after being served with a copy of those objections. Failure to make objections

 in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             14
